Actions for personal injuries and for loss of services. Plaintiff, a delivery boy, went into the basement of defendant’s premises to deliver food, intending to use the dumbwaiter. The customer lived on the second floor. The boy looked up the shaft and saw the dumbwaiter at an upper floor, about the fourth floor. The boy then pulled the rope which would cause the dumbwaiter *779to descend. After pulling for a short time the dumbwaiter did not come down. Infant plaintiff put his head into the shaft to look up. The dumbwaiter suddenly fell, striking him on the head and rendering him unconscious. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. [158 Misc. 779.]